Citation Nr: 0905292	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including secondary to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The objective evidence of record does not show that the 
Veteran served in the Republic of Vietnam or any other 
designated area where the service department has determined 
that herbicides (including Agent Orange) were present, and 
there is no evidence that the Veteran was otherwise exposed 
to herbicides during his active duty service.

2.  The Veteran's current diabetes mellitus, type II, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident occurring 
during his military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, to include as due to inservice exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's August 2003 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection herein.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records, and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board also notes that a medical opinion concerning the 
etiology of the Veteran's current diabetes mellitus is not 
needed.  In making this determination, the Board finds that 
there is no indication that this condition is associated with 
the Veteran's service or with another service-connected 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Specifically, diabetes mellitus, type II, was not 
shown during service.  Moreover, the first post service 
records showing treatment for or a diagnosis of diabetes 
mellitus, type II, was in 1991, over twenty years after the 
Veteran's discharge from the service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including diabetes mellitus, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Veteran is seeking entitlement to service connection for 
diabetes mellitus, type II.  He attributes this condition to 
inservice exposure to herbicide agents (including Agent 
Orange).  Specifically, the Veteran claims that he was 
exposed to Agent Orange while escorting his ship's captain 
ashore for an in-country visit lasting approximately one hour 
in November 1968.

VA regulations provide that if a Veteran was exposed to an 
herbicidal agent, including Agent Orange, during active 
service, presumptive service connection is warranted for 
diabetes mellitus, type II.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The governing law provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicidal agent unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. 
§ 3.307(6)(iii)(2008).

Historically, the Veteran served on active duty in the Navy 
from May 1968 to November 1969.  A review of his service 
records revealed that he served onboard the USS Davis (DD 
937), which operated in the official waters of the Republic 
of Vietnam from November 10, 1968 to February 13, 1969.  The 
Veteran's report of separation, Form DD 214, listed his 
inservice specialty as serviceman (laundry) basic, and 
indicated that he was awarded a Vietnam Service Medal, Combat 
Action Ribbon and Meritorious Unit Commendation. The Board 
notes, however, that none of these medals require actual in-
country service in the Republic of Vietnam.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

A review of the USS Davis's West Pac Cruise Book, a copy of 
which is in the file, was silent as to any service members 
having left the ship from November 1968 to February 1969.  
Moreover, in response to the RO's request, the National 
Personnel Records Center, in August 2003, indicated that it 
could not confirm the veteran's claimed in-country service in 
the Republic of Vietnam.

The Board has considered the Veteran's allegations, but finds 
that there is no objective evidence of record to support his 
having been in-country in the Republic of Vietnam.  In making 
this determination, the Board finds the absence of any such 
records to be dispositive on this issue.

Based upon a review of the Veteran's claim file, the Board 
finds that the evidence of record is against the Veteran's 
claim for presumptive service connection for diabetes 
mellitus, type II.  Accordingly, the Board finds that 
presumptive service connection under 38 C.F.R. § 3.309(e) for 
the Veteran's diabetes mellitus, type II, is not warranted.  
Notwithstanding the foregoing, the Veteran may still 
establish service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); 
see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

A review of the evidence does not support the claim of 
service connection for diabetes mellitus, type II, on a 
direct basis.  The Veteran's service medical records are 
negative for this disorder, and there is no medical evidence 
that this disorder is related to his military service.  In 
making this determination, the Board points out that the 
first evidence of the Veteran having been diagnosed with 
diabetes mellitus, type II, appears in 1991, over twenty 
years after his discharge from the service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

In this case, the Veteran's statements are not competent 
evidence to establish a causal relationship between his 
current diabetes mellitus, type II and his military service, 
or to any incident therein.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  In the 
absence of competent medical evidence that the Veteran's 
diabetes mellitus, type II, is related to his military 
service, the preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes mellitus, 
type II.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


